United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3175
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Tonney Lee Valure

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: April 11, 2016
                                Filed: July 5, 2016
                                 ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

      Tonney Valure pled guilty to armed bank robbery in violation of 18 U.S.C.
§ 2113(a) and (d) while on federal supervised release from two other felony bank
robbery convictions. In sentencing Valure for the instant bank robbery, the district
court1 revoked his supervised release from the two prior convictions and ordered both
of the revocation sentences to run consecutively to each other and consecutive to the
underlying sentence. Valure argues the district court erred when it ordered the
sentences to be served consecutively rather than concurrently.

                                         I.

      On July 30, 2013, Valure committed armed bank robbery while on federal
supervised release from two other federal bank robbery convictions: No.
4:10CR00236, a 1991 bank robbery in Tennessee, and No. 4:92CR00007, a 1991
bank robbery in Arkansas. Valure had been sentenced for both No. 4:10CR00236
and No. 4:92CR00007 in the Western District of Tennessee, with sentences running
concurrently and with supervised release to follow. Following Valure’s release on
supervision, jurisdiction for both cases was transferred to the Eastern District of
Arkansas, where revocation petitions were filed in both cases based on the July 30,
2013 robbery.

       Valure was sentenced in the instant case, No. 4:13CR00266, on September 8,
2015. After calculating a guidelines range of 51 to 63 months, the district court
imposed a sentence of 63 months’ imprisonment on Valure. Valure did not contest
revocation from his two prior convictions, but asked the court to order the two
revocation sentences to run concurrent to the sentence imposed for the instant armed
bank robbery conviction. Conversely, the government requested the revocation
sentences run concurrent to each other but consecutive to the current sentence. Under
the Guidelines, revocation of supervised release in No. 4:10CR00236 carried a range
of 33 to 36 months’ imprisonment while revocation in No. 4:92CR00007 allowed for
up to 24 months’ imprisonment. The district court revoked Valure’s supervised


      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
release in both cases as a result of his violation of the condition that he shall not
commit another federal, state, or local crime. Consequently, the district court ordered
Valure to serve 36 months in prison in Case No. 4:10CR00236, with the sentence to
run consecutive to the 63 month sentence in Case No. 4:13CR00266, and 24 months
in prison in Case No. 4:92CR00007, with the sentence to run consecutive to the 36
month sentence in Case No. 4:10CR00236, and no supervised release to follow.
Valure timely appealed. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

                                           II.

       Valure argues the district court erred in ordering that all three of the sentences
be served consecutively. We apply the same abuse-of-discretion standard of review
to a district court’s revocation sentencing decision that we apply to initial sentencing
decisions. United States v. Shepard, 657 F.3d 682, 685 (8th Cir. 2011) (citing United
States v. Miller, 557 F.3d 919, 922 (8th Cir. 2009)).

      United States Sentencing Guideline (“U.S.S.G.”) § 7B1.3(f) provides:

      Any term of imprisonment imposed upon the revocation of probation or
      supervised release shall be ordered to be served consecutively to any
      sentence of imprisonment that the defendant is serving, whether or not
      the sentence of imprisonment being served resulted from the conduct
      that is the basis of the revocation of probation or supervised release.

Further, 18 U.S.C. § 3584(b) grants the district court discretion in determining
whether to order the terms of imprisonment to run concurrently or consecutively and
directs the district court to consider the § 3553(a) factors when making such a
determination. This Court’s precedent establishes that, pursuant to § 3584, a district
court has discretionary authority to order sentences to run consecutively rather than
concurrently. United States v. Baker, 491 F.3d 421, 424 (8th Cir. 2007); United
States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996), cert. denied, 519 U.S. 1018

                                          -3-
(1996). Valure attempts to distinguish Cotroneo on a factual basis, but the fact that
revocations in Cotroneo were based upon supervised release ordered by two separate
courts on two separate occasions is inconsequential. See 89 F.3d at 511-12. We
clearly stated in Cotroneo that “§ 3584(a) allowed the District Court to impose
consecutive rather than concurrent sentences upon revocation of [the defendant’s]
concurrent terms of supervised release.” Id. at 513. Therefore, Valure demonstrates
no abuse of the district court’s discretion under the Guidelines, applicable statute, or
this Court’s precedent.

         Finally, in reviewing a sentence under the abuse-of-discretion standard, we
“must first ensure that the district court committed no significant procedural error
. . . then consider the substantive reasonableness of the sentence imposed.” Gall v.
United States, 552 U.S. 38, 51 (2007). “A sentence within the Guidelines range is
accorded a presumption of substantive reasonableness on appeal.” United States v.
Robinson, 516 F.3d 716, 717 (8th Cir. 2008). The district court weighed the
§ 3553(a) factors, noting Valure’s prior convictions for crimes of violence as well as
“the seriousness of his noncompliance and his continued lack of regard for the law,”
and imposed revocation sentences permissible under 18 U.S.C. §§ 3583(e) and 3584.
Given that each of the sentences imposed in Valure’s case fell within the Guidelines
range, we are satisfied that the district court committed no significant procedural error
and imposed a substantively reasonable sentence. Accordingly, the district court did
not abuse its considerable discretion in ordering the consecutive sentences.

                                          III.

      For the foregoing reasons, we affirm Valure’s consecutive sentences.
                      ______________________________




                                          -4-